DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

Based upon the most recently submitted remarks (7-16-2022), the drawing objections and 112 rejections have been withdrawn. 

	




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 11,1,20,3,6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gabai (US 20200204926 A1).

As per claim 11, Gabai discloses a microphone assembly comprising: 
a housing (any of the housings for any of the devices cited in para. 6 or the smartphones in para. 3) having a host device interface (the controller 6007 and output 6011 fig. 6), 
a capacitive (as per 6004) MEMS transducer (the acoustic sensor in any of the devices of para. 6) disposed in the housing (part of the device cited in para. 6), said transducer configured to convert sound into an electrical signal at a transducer output (output of 6004); 
an integrated circuit (Vbb is integrated into the circuitry as shown in Fig, 6) and is disposed in the housing (part of the device) and electrically coupled (via the electrical paths shown in fig. 6) to the host device interface and to the capacitive MEMS transducer via first and second bias voltage pads (the output of 6001, and the ground coupled to Vbb, where each connection requires an electrical contact/voltage pad) ; 
said integrated circuit further comprising: 
a DC bias voltage circuit configured to generate a first DC bias voltage (Vbb 6003), 
a test signal generator 6006 coupled to the DC bias voltage circuit and configured to generate a test signal with a predetermined frequency (high frequency sine wave, para. 81) and level (the measured steady state amplitude requires a predetermined level of the test signal in order to accurately measure the impedance as per para. 81, additionally a sine wave as cited in para. 81 by definition is defined by a predetermined amplitude in order to form the frequency), 
wherein the test signal is superimposed onto the first DC bias voltage (via the connection to 6003), 
a lowpass filter 6001 (it can comprise resistors and inductors, which is RL or L circuit, para. 81 which is a low pass filter because inductors increase resistance as frequency increases) coupled between the DC bias voltage circuit and the first bias voltage pad of the integrated circuit, 
the lowpass filter configured to suppress noise from the first DC bias voltage (comprised using resistors, inductors and or diodes or combinations to get low noise impedance, para. 81), 
a buffer or preamplifier circuit 6002 comprising an input electrically coupled to the second bias voltage pad (as shown in fig. 6); 
wherein the test signal is provided at the host device interface after buffering or amplification (test signal is provided via the path through buffer at 6002 and amplification at 6010 to 6011).

As per claim 1, the claim 19 rejection comprises a method of detecting leakage current from a DC bias voltage circuit of an integrated circuit for a capacitive microelectromechanical systems (MEMS) transducer, said method comprising: 
generating a first DC bias voltage by a DC bias voltage circuit (per the claim 11 rejection), 
lowpass filtering the first DC bias voltage to generate a second DC bias voltage(per the claim 11 rejection, the lowpass filter), 
applying the second DC bias voltage to first and second bias voltage pads of the DC bias voltage circuit when the capacitive MEMS transducer, or an equivalent test capacitor, is coupled to the first and second bias voltage pads (as per the configuration of elements attached to 6004,6002 shown in fig. 6); 
superimposing a test signal with a predetermined frequency and level onto the first DC bias voltage when the second DC bias voltage is applied to the first and second bias voltage pads (per the claim 11 rejection, the test signal); 
detecting a level of the test signal after buffering or amplifying the test signal with a microphone buffer 6002 or preamplifier of the integrated circuit coupled to an output of the capacitive MEMS transducer, or through the equivalent test capacitor(per the claim 11 rejection, as shown In fig. 6).

As per claim 20, an integrated circuit for coupling to a capacitive MEMS transducer disposed within a housing of a microphone assembly, the integrated circuit comprising: 
first and second bias voltage pads connectable to electrodes of a capacitive MEMS transducer (as per the claim 1,11 rejection); 
a DC bias voltage circuit configured to generate a first DC bias voltage(as per the claim 1,11 rejection); 
a lowpass filter coupled between an output of the DC bias voltage circuit and the first bias voltage pad of the integrated circuit, the lowpass filter configured to suppress noise from the first DC bias voltage(as per the claim 1,11 rejection), 
a test signal generator coupled to the DC bias voltage circuit and configured to generate a test signal with a predetermined frequency and level, wherein the test signal is superimposed onto the first DC bias voltage (as per the claim 1,11 rejection); 
a buffer or preamplifier circuit comprising an input electrically coupled to the second bias voltage pad (as per the claim 1,11 rejection), 
wherein the test signal is buffered or amplified when the second DC bias voltage is applied to first and second bias voltage pads of the integrated circuit in the presence of the capacitive MEMS transducer (as per the claim 1,11 rejection).

As per claim 3, the method of claim 1, wherein superimposing the test signal includes generating the test signal with a signal generator of the integrated circuit and coupling the test signal into the DC bias voltage circuit (the test signal is generated and coupled to the DC bias circuit 6003 via the electrical connections shown in fig. 6).

As per claim 6, The method of claim 1, wherein superimposing the test signal includes applying the test signal generated by an external signal generator to a communication interface of the integrated circuit (input to 6007 from 6008) and coupling the test signal into the DC bias voltage circuit 6003 via the electrical connections as shown in fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including claims 2,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabai (US 20200204926 A1) as applied to claim 1 above, and further in view of Kuki et al (US 20170245036 A1).


As per claims 2,17, Gabai discloses the method of claim 1, but does not specify wherein superimposing the test signal includes superimposing a test signal having a fundamental frequency between 10 Hz and 200 Hz.
Kuki teaches to impose a test signal upon a mems microphone between 20Hz and 20kHz, in order to determine insertion loss of the membrane (para. 175).  It would have been obvious to one skilled in the art to implement test signals between 10 and 200Hz for the purpose of determining the insertion loss of the membrane.

The following claims including claim 8,16,27,9,22,15,21,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabai (US 20200204926 A1) as applied to claim 1 above.

As per claims 8,16,27, the method of claim 1, wherein the lowpass filtering of the first DC bias voltage includes applying the first DC bias voltage via a pair of antiparallel diodes coupled in series (para. 12:  a pair of low-leakage diodes connected in parallel in opposite polarity) with the first DC bias voltage.  However Gabai does not disclose :and via a filter capacitor coupled from an output of the pair of antiparallel diodes to a ground potential of the integrated circuit.

The examiner takes official notice it is well known in the art to implement a capacitor to ground as part of a noise filter/impedance for the purpose of producing a desired frequency response for a given application.

As per claims 9,22, Gabai discloses a sine wave signal that requires a fundamental frequency, and also a lowpass noise filter with an inductor as per the claim 1 rejection, but does not specify a fundamental frequency of the test signal such that it is at least one decade higher than a nominal cut-off frequency of the lowpass filter.
It would have been obvious to one skilled in the art to design the inductors and test signal/sine wave to the desired values anywhere in the audible frequency range in order to best design the system to the given environment/device.  Where there are many values for each of the inductor and test sine wave such that a fundamental frequency of the test signal such that it is at least one decade higher than a nominal cut-off frequency of the lowpass filter.

As per claims 15,21,  Gabai discloses a low pass filter (between first bias voltage pad and ground of the integrated circuit) but does not disclose the impedance at a particular frequency.
It would have been obvious to one skilled in the art to reduce the noise by designing the inductor used in the first impedance to accommodate the system in which it is design, including the rolloff of the low pass filter implemented by the inductor, including a rolloff that provides an impedance larger than 50GHohm at 1KHz.

As per claim 18, Gabai discloses a bias voltage to power a microphone but odes not disclose the specific voltage.
The examiner takes official notice it is well known in the art to use a well known protocol such as phantom powering to power microphones which is a known standard comprising voltages between 20 and 50V, for the purpose of adhering to well known standards.

The following claims 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabai (US 20200204926 A1) as applied to claim 1 above, and further in view of Lakamraju et al (US 8592877 B2).
As per claim 19, Gabai discloses a capacitive mems microphone but does not disclose the capacitance of the transducer.
Lakamraju discloses mems transducers can comprise capacitances between 0.5 and 10 pf (para. 45, 7.8 pf) and can be designed to monitor shockwave and dosimetry for users (Col 2 lines 5-10).  It would have been obvious to one skilled in the art to implement a transducer with a capacitance as cited above for the purpose of designing the sensor for shockwave and dosimetry.


Allowable Subject Matter

Claims 4,5,7,10,12,13,14,23,24,25,26 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the 112 rejections are overcome without significantly changing the scope of the claims.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

As per applicant’s argument that the cited prior art Gabai does not disclose a test signal generator coupled to the DC bias voltage circuit, the examiner disagrees and notes the broadly claimed ‘DC bias voltage circuit’ is coupled to the same ground as the test signal generator.  Additionally they are coupled via the capacitor and impedance as shown in Fig. 6.
As per applicant’s arguments that the test signal would not be superimposed on the DC voltage, the examiner disagrees and notes the electrical connections cited above which would couple the two signals.
As per applicant’s arguments that the cited prior art circuitry does not detect leakage current, the examiner disagrees as the capacitance value is directly impacted by and is hence an indication of leakage current

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 5, 2022